DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s arguments/amendments filed Sept. 21, 2021 have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Flinsenberg et al. (WO 2015/132717) (hereinafter “Flinsenberg”) in view of Wu et al. (2019/0079505) (“Wu”).
Regarding claims 1, 7 and 13 (with respect to claim 7, it can be seen that claim 7 merely recites the method of composing/operating the asset management apparatus of claim 1, and with respect to claim 13, it can be seen that claim 13 merely recites the program allowing a processor (using 610 in Flinsenberg’s Fig.6) to execute the method of the asset management apparatus of claim 1, thus claims 7 and 13 are rejected at least the same reasons as claim 1), Flinsenberg discloses an asset management apparatus (Fig.1A, please refer to the whole reference for detailed) comprising: an input/output device (670 in Fig.6); and a processor (610) programmed to: receive an input from a user via the input/output device, the input including intervention information (120 in Fig.1B and information in Fig.3A or 3B) for a first plurality of assets (for example 106-1 and 106-2 in the first dotted box in Fig.1A) in a first circuit (circuit associated with 106-1 and 106-2) and for a second plurality of assets (for example other 106s in the second dotted box in Fig.1A) in a second circuit (circuit associated with the other 106s) in a network (network of lighting system shown in Fig.1A) maintained by the user; create a first plurality of bundling strategies (for example the strategies shown in Fig.3A; depending on the location of the lamps, where power, current, voltage, 303A and 305A are more important than weather related issues in Fig.3A) for interventions to be performed for the first plurality of assets in the first circuit and create a second plurality of bundling strategies (for example the strategies shown in Fig.3B; depending on the location of the lamps, where weather related issues is very important and other issues are not very important in Fig.3B)  for interventions to be performed for the second plurality of assets in the second circuit; calculate for a created first plurality of bundling strategies and a created second plurality of bundling strategies at least one of an outage duration and cost associated with the interventions to be performed for the first plurality of bundling strategies and the second plurality of bundling strategies (please refer to at least page 41, line 1 to page 46, line 4 about cost associated interventions); create a schedule for performing interventions for the first plurality of assets in the first circuit and the second plurality of assets in the second circuit based on a calculated at least one of the outage duration and cost associated with the interventions to be performed for the first plurality of bundling strategies and the second plurality of bundling strategies (please refer to at least information related to 229 and 231 in Fig.2); and upon receiving a request from the user, output a result of a created schedule for performing the interventions for the first plurality of assets in the first circuit and the second plurality of assets in the second circuit to the user via one of a display of the input/output device or remote electronic device (page 57, line 1-10) in communication with the asset management apparatus (please refer to information related to Fig.2 and Fig.4; and at least page 47, line 17 to page 48, line 2).
Flinsenberg doesn’t explicitly disclose create using a first algorithm; and calculate using a second algorithm different from the first algorithm. 
Wu discloses algorithms are used to represent descriptions and symbolic representations of operations (¶ 120 and 123).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinsenberg with the teaching of Wu to provide the creating using a first algorithm; and the calculating using a second algorithm different from the first algorithm since the creating and the calculating are two different operations. The suggestion/motivation would have been to use algorithms to represent descriptions and operations. 
Regarding claims 3, 9 and 15, Flinsenberg in view of Wu is used to reject claims 1, 7 and 13, respectively above.
Flinsenberg discloses the intervention information for the first plurality of assets and the second plurality of assets comprises at least one of resource constraints for each asset, cost constraints for each asset, cost of outages for each asset, or cost, resource, outage, or other constraints for maintaining all of the first plurality of assets and the second plurality of assets in the network maintained by the user (please refer to at least page 41, line 1 to page 46, line 4 about cost associated interventions). 
Regarding claims 4, 10 and 16, Flinsenberg in view of Wu is used to reject claims 1, 7 and 13, respectively above.
Flinsenberg discloses the interventions to be performed for the first plurality of assets and the second plurality of assets are at least one of maintaining, repairing, replacing, or refurbishing the first plurality of assets and the second plurality of assets (please refer to at least page 1, line 8-13 and page 41, line 1-5).
Regarding claims 5, 11 and 17, Flinsenberg in view of Wu is used to reject claims 1, 7 and 13, respectively above.
Flinsenberg discloses the network (network of lighting system shown in Fig.1A) is a power line network.
Regarding claims 6, 12 and 18, Flinsenberg in view of Wu is used to reject claims 1, 7 and 13, respectively above.
Flinsenberg discloses each asset of the first plurality of assets and the second plurality of assets has about three to about fifteen types of interventions (intervention based on for example, Energy, Current, Voltage, Temperature, Wind, Sunlight, etc. shown in Fig.3A/3B).

5.	Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flinsenberg et al. (WO 2015/132717) (hereinafter “Flinsenberg”) in view of Wu et al. (2019/0079505) (“Wu”), Smiley et al. (2014/0358601) (“Smiley”) and Lamontagne (2013/0024131).
Regarding claims 2, 8 and 14, Flinsenberg in view of Wu is used to reject claims 1, 7 and 13, respectively above.
Flinsenberg discloses the first plurality of assets and the second plurality of assets is lamps as explained in claims 1, 7 and 13, respectively above.
Flinsenberg doesn’t disclose the first plurality of assets and the second plurality of assets is at least one of a circuit breaker, power line, transformer or a relay.
Smiley discloses an example of an asset management apparatus, similar to Flinsenberg, which manages electrical equipment of a system include, transformers, circuit breakers and power lines (¶ 2), wherein for example - the indicators of failure for transformers include broken seal, fluid leakage, hotspots, abnormal vibration and temperature/heat (please refer to information related to Fig.4 and 5; ¶ 32). 
Lamontagne also discloses other indicators of failure for transformers include gas leakage and degradation of insulating material (abstract); and also due to thermal, aging and fault current (Fig.9 and 10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinsenberg in view of Wu with the teaching of Smiley to provide the first plurality of assets and the second plurality of assets is at least one of a circuit breaker, power line, transformer or a relay instead of lamp by using for example the indicators of failure for transformers supported by Smiley and/or Lamontagne to provide preemptive maintenance. The suggestion/motivation would have been to provide preemptive maintenance to the power system including a circuit breaker, power line, transformer or a relay to mitigate the loss of power to consumers, damages to operational systems or the surrounding environment. 

Allowable Subject Matter
6.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849